Name: Regulation (EEC) No 162/74 of the Commission of 18 January 1974 defining the conditions for the admission of certain kinds of frozen beef and veal to subheading No 02.01 A II a) 2 dd) 22 bbb) of the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 19/ 10 Official Journal of the European Communities 23 . 1 . 74 REGULATION (EEC) No 162/74 OF THE COMMISSION of 18 January 1974 defining the conditions for the admission of certain kinds of frozen beef and veal to subheading No 02.01 A II a) 2 dd) 22 bbb) of the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the provisions of this Regulation are without prejudice to Community provisions pertaining to vete ­ rinary and foodstuffs legislation and aimed at protecting the health of people and animals and at preventing adulteration and fraud ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Beef and Veal , Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 805/68 (') of 27 June 1968 on the common organiza ­ tion of the market in beef and veal as last amended by Regulation (EEC) No 1 87/73 ( 2 ), and in particular Article 1 3 (5) thereof ; HAS ADOPTED THIS REGULATION : Article 1 The admission of products from third countries to subheading No 02.01 A II a) 2 dd) 22 bbb) of the Common Customs Tariff (crop, brisket, chuck and blade) shall be subject to the production of a certifi ­ cate which satisfies the requirements laid down in this Regulation . Whereas imports of certain cuts of frozen beef and veal into the Community have increased substan ­ tially ; whereas these cuts were defined by Article 5 (6) of Commission Regulation (EEC) No 2260/73 (3 ) of 17 August 1973 laying down the bases for calculating the levy on certain kinds of frozen beef and veal , and whereas that Regulation also introduced a new tariff subheading for them ; Whereas it is , however, difficult to identify these cuts when they are frozen ; whereas a product may be admitted to the subheading No 02.01 A II a) 2 dd) 22 bbb) of the Common Customs Tariff only when suitable evidence is provided ; whereas a certificate to this effect issued by the competent authorities of the exporting country would serve this end ; Article 2 1 . The certificate shall be drawn up as a form of the pattern appearing in Annex I of this Regulation . The size of the certificate shall be approximately 21 x 30 cm . Yellow paper shall be used . 2 . Each certificate shall bear a serial number followed by the nationality sign of the issuing agency . The serial number shall be indicated on the parcel or parcels to which it belongs .Whereas , together with this system of certificates , prov ­ isions should be adopted under which , without preju ­ dice to customs control , it is possible to verify that the product in question conforms to the description in Annex I to Regulation (EEC) No 2260/73 and , in certain cases, to check the conditions under which the certificates are issued ; whereas , furthermore , the system must provide the best possible safeguards against fraud ; Article 3 The certificate shall be completed in either typescript or manuscript . Ink and capital letters shall be used for forms completed in manuscript . The text may also be given in the language or languages of the exporting country . Whereas consideration of the export conditions of certain third countries shows that the agencies listed in Annex II to this Regulation meet the obligations required of certificates issued by them ; Article 4 The certificate shall be submitted to customs authori ­ ties of the importing Member State with the customs entry documents for the commodity to which it belongs . (') OJ No L 148 , 28 . 6 . 1968 , p. 24 . (*) OJ No L 25, 30 . 1 . 1973 , p. 23 . P) OJ No L 233 , 21 . 8 . 1973 , p. 10 . 23 . 1 . 74 Official Journal of the European Communities No L 19/ 11 tion that may be required to verify the particulars entered in the certificates . 2 . The list shall be revised when the condition referred to in paragraph 1 (a) is no longer fulfilled or when an issuing agency does not fulfil one of the obli ­ gations it has undertaken . Article 7 Member States shall take the measures necessary for supervising the proper functioning of the system of certificates established by this Regulation . Article 8 This Regulation shall enter into force on 1 March 1 974 . ' Article 5 A certificate shall be valid only if duly authenticated by an agency appearing on the list in Annex II . The certificate is duly authenticated when it shows the date and place of issue and is stamped by the issuing agency . Article 6 1 . An issuing agency may be included in the list referred to in Article 5 only if : (a) it is nominated as such by the exporting country ; (b) it undertakes to verify the accuracy of the declara ­ tions made in the certificates ; (c) it undertakes to supply the Commission and the Member States , upon request , with any informa ­ This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 January 1974 . For the Commission The President Francois-Xavier ORTOLI No L 19/12 Official Journal of the European Communities 23 . 1 . 74 BILAG 1  ANHANG 1  ANNEX I  ANNEXE I  ALLEGATO I  BIJLAGE 1 CERTIFIKAT OM Ã GTHED N" de sÃ ©rie et sigle ECHTHEITSZEUGNIS de nationalitÃ © CERTIFICATE OF AUTHENTICITY CERTIFICAT D'AUTHENTICITÃ  CERTIFICATO DI AUTENTICITÃ CERTIFICAAT VAN ECHTHEID for frosset spiseligt kÃ ¸d af tamkvÃ ¦g, udskÃ ¦ringer benÃ ¦vnt » crop «, » chuck and blade « og »brisket « fÃ ¼r Fleisch von Hausrindern, gefroren, als crops", chuck and blade" und brisket" gezeichnete TeilstÃ ¼cke for frozen meat, for human consumption, of domestic bovine animals , crop , chuck and blade and brisket cuts pour viande comestible de l'espÃ ¨ce domestique congelÃ ©e, dÃ ©coupes de quartiers avant et de poitrines dites australiennes per carni commestibili , della specie bovina domestica , congelate, tagli di quarti anteriori e di punta di petto, detti « crop », « chuck and biade » e « brisket » voor eetbaar vlees van runderen , van huisdieren , bevroren, als crops", chucks and blades" en briskets" aangeduide delen af underposition der Tarifstelle of subheading de la sous-position della sottovoce van onderverdelig 02.01 A II a ) 2 dd ) 22 bbb ) i den faelles toldtarif des Gemeinsamen Zolltarifs of the Common Customs Tariff du tarif douanier commun della tariffa doganale comune van het gemeenschappelijk douanetarief Den kompetente myndighed / Die zustÃ ¤ndige Stelle / The competent authority / L'autoritÃ © compÃ ©tente / L'autorita compe ­ tente / De bevoegde autoriteit certifikat om at det frosne oksekÃ ¸d beskrevet nedenfor svarer nÃ ¸jagtigt til definitionerne i suppl . bestemmelse M i kapitel 2 i den fÃ ¦lles toldtarif 0 ) bescheinigt, daÃ  das nachstehend bezeichnete Rindfleisch den Begriffsbestimmungen der ZusÃ ¤tzlichen Vorschrift M zu Kapitel 2 des Gemeinsamen Zolltarifs entspricht (') certifies , that the cattle meat as described below corresponds to the additional note M to Chapter 2 of the Common Customs Tariff i 1 ) certifie que la viande bovine congelÃ ©e dÃ ©crite ci-dessous correspond aux dÃ ©finitions figurant dans la note complÃ ©mentaire M du chapitre 2 du tarif douanier commun (') certifica che la carne bovina congelata descritta qui sotto corrisponde alle definizioni che figurano nella nota complemen ­ tare M del capitolo 2 della tariffa doganale comune ( 1 ) bevestigt dat het hieronder omschreven rundvlees overeenkomt met de definities welke zijn opgenomen in de aanvullende aantekening M van het hoofdstuk 2 van het gemeenschappelijk douanetarief (') Sted og dato for udstedelsen Ort und Datum der Ausstellung Place and date of issue Lieu et date d'Ã ©mission Luogo e data di emissione Plaats en datum van afgifte Den udstedende myndigheds stempel Stempel der ausstellenden Stelle Stamp of issuing agency Cachet de l'organisme Ã ©metteur Timbro dell'organismo emittente Stempel van het met afgifte belaste bureau Forbeholdt det importerende medlemslands toldmyndigheder Vermerke der ZollbehÃ ¶rde des einfÃ ¼hrenden Mitgliedstaats Reserved for the customs authorities of the Member State of importation Case rÃ ©servÃ ©e aux autoritÃ ©s douaniÃ ¨res de l'Ã tat membre importateur Riservato alle autoritÃ doganali dello Stato membro importatore Bestemd voor de douaneautoriteiten van de Lid-Staat van invoer 23 . 1 . 74 Official Journal of the European Communities No L 19/13 Kolli / Sendung / Packages / Colis / Colli / Colli VÃ ¦gt / Gewicht / Weight / Poids / Peso / Gewicht Antal og art MÃ ¦rker og numre brutto netto BemÃ ¦rkninger Anzahl und Art Zeichen und Nummern brutto netto Bemerkungen Number and nature Marks and Numbers gross net Observations Nombre et nature Marques et numÃ ©ros brut net Observations Numero e spezie Marche e numeri lordo netto Osservazioni Aantal en aard Merken en nummers bruto netto Opmerkingen kg kg C ) Supplerende bestemmelse M i kapitel 2 i den FTT : »M. a ) Som udskÃ ¦ringer benÃ ¦vnt » crop « og » chuck and blade « (pos . 02.01 A II a ) 2 dd) 22 bbb) betragtes rygstykker af forfjerdinger , som fremkommer ved et lige snit efter en linie gennem det fÃ ¸rste ribbens fÃ ¦steise pÃ ¥ brystbenet til mellemgulvsbÃ ¸jningen pÃ ¥ det tiende ribben , med mindst 4 og hÃ ¸jst 10 ribben , sÃ ¥ledes at udskÃ ¦ringerne omfatter Ã ¸verste del af boven ; b ) som udskÃ ¦ringer benÃ ¦vnt »brisket « (pos . 02.01 A II a ) 2 dd ) 22 bbb ) betragtes bugdelen af forfjerdingen med brystpunkt, midten af brystet , af slaget eller en del af slaget «. C ) ZusÃ ¤tzliche Vorschrift M zu Kapitel 2 des GZT : , ,M. a) crops" und chucks and blades " bezeichnete TeilstÃ ¼cke im Sinne der Tarifstelle 02.01 A II a ) 2 dd ) 22 bbb) das RÃ ¼ckenstÃ ¼ck des Vorderviertels einschlieÃ lich des oberen Teils der Schulter , das bei einem geraden Schnitt durch den BerÃ ¼hrungspunkt der ersten Rippe mit der Brustbeinspitze und dem Ansatzpunkt des Zwerchfellpfeilers bei der 10. Rippe anfÃ ¤llt , mit mindestens vier und hÃ ¶chstens zehn Rippen ; b) als briskets" bezeichnete TeilstÃ ¼cke im Sinne der Tarifstelle 02.01 A II a) 2 dd ) 22 bbb) gilt der untere Teil des Vorderviertels mit Brustspitze , Brustmitte und Querrippe." C ) Additional note M to Chapter 2 of the CCT : 'M. a ) "Crop" and "chuck and blade" cuts ; for the purposes of sub heading 02.01 A II a ) 2 dd) 22 bbb), the dorsal part of the forequarter , including the upper part or the shoulder, obtained by a cut along a straight line through the point where the first rib joins the first sternal segment to the point of reflection of the diaphragm on the tenth rib with a minimum of four ribs and a maximum of ten ribs ; b ) "Brisket" cut for the purposes of subheading 02.01 A II a ) 2 dd ) 22 bbb), the lower part of the forequarter comprising the brisket navel end and brisket point end '. C) Note complÃ ©mentaire M du chapitre 2 du TDÃ  : « M. a ) comme dÃ ©coupes de quartiers avant dites australiennes au sens de la sous-position 02.01 A II a ) 2 dd ) 22 bbb), les parties dorsales du quartier avant y compris la partie supÃ ©rieure de l'Ã ©paule , obtenues par une coupe droite suivant un plan passant par · le le point de jonction de la premiÃ ¨re cÃ ´te avec le premier se gment de l'os de la poitrine au point de rÃ ©flection du diaphragme situÃ © sur la dixiÃ ¨me cÃ ´te avec au minimum 4 cÃ ´tes et au maximum 10 cÃ ´tes ; b) comme dÃ ©coupe de poitrine dite australienne au sens de la sous-position 02.01 A II a ) 2 dd ) 22 bbb), la partie infÃ ©rieure du quartier avant comprenant la pointe de poitrine , le milieu de poitrine et le tendron ». C ) Nota complementare M del capitolo 2 della TDC : « M. a) come tagli di quarti anteriori detti « crop » e « chuck and biade », ai sensi della sottovoce 02.01 A lÃ ¬ a ) 2 dd ) 22 bbb), le parti dorsali del quarto anteriore inclusa la parte superiore de Ila spalla ottenuto mediante un taglio diritto secondo un piano che passa dal punto di congiunzione della prima costola con il primo segmento dell'osso del petto al punto di riflessione del diaframma situato sulla decima costola con un massimo di dieci costole ed un minimo di quattro costole ; b ) come tagli di punta di petto detti « brisket », ai sensi della sottovoce 02.01 A II a ) 2 dd ) 22 bbb), la parte inferiore del quarto anteriore comprendente la punta di petto , il centro e le cartilagini all'estremitÃ del petto . » 0 ) Aanvullende aantekening M van het hoofdstuk 2 van het G.D.T. :  M. a ) als crops" en chuck and blades" aangeduide delen , bedoeld bij onderverdeling 02.01 A II a ) 2 dd ) 22 bbb), de tot de rug behorende gedeelten van de voorvoet met inbegrip van het bovenste gedeelte van de schouder , die verkregen worden bij versnijding in een dwarsvlak , gaande van het verbindingspunt tussen de eerste rib en het eerste borstbeensegment naar het terugslagpunt van het middenrif bij de tiende rib , met ten minste vier en ten hoogste tien ribben ; b) als brisket" aangeduid deel , bedoeld bij onderverdeling 02.01 A II a ) 2 dd ) 22 bbb), het onderste gedeelte van de voorvoet , om ­ vattende de puntborst, de borst en de naborst ." No L 19/14 Official Journal of the European Communities 23 . 1 . 74 ANNEX II Issuing agency Third countries Designation Location Argentine Junta Nacional de Carnes San Martin 459 , Buenos Aires Australia Australian Meat Board 30, Grosvenor Street , Sydney New Zealand New Zealand Meat Producers Board Massey House, Lambton Quay , Wellington Uruguay Direction de l' industrie animale du ministÃ ¨re de l'Ã ©levage et de l' agriculture 892 , rue Colonia , Montevideo